DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on July 29, 2022 is acknowledged.  Claims 19-41 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim 2 is objected to because of the following informalities:  applicant need to change “the natural” to --- a natural ---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 2, “comprising” needs to be changed to --- consisting of ---; On the last line, --- and --- needs to be inserted before “albumin” (these changes are necessary for a correct Markush Group claim language).   Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
On lines 2-3, applicant need to change “700 nm, or an outer membrane (2) with” to --- 700 nm; or said outer membrane has ---.  
On line 3, applicant need to change “300 nm, an outer membrane (2) with” to --- 300 nm; or said outer membrane has ---.
On line 4, applicant need to change “400 nm, or an outer membrane (2) with” to --- 400 nm; or said outer membrane has ---.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  (i) On line 2, “comprising” needs to be changed to --- consisting of ---; (ii) On the last line, --- and --- needs to be inserted before “anti-microbials” (these changes are necessary for a correct Markush Group claim language); (iii) on line 2, applicant need to change “anti-tumor, anti-coagulant” to --- anti-tumor compounds, anti-coagulant compounds ---.    Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 2, “group comprising” needs to be changed to --- group consisting of ---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  On line 2, “group comprising” needs to be changed to --- group consisting ---.   Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 2, applicant need to change “molecules” to --- hydrophilic molecules ---; On line 2, applicant need to change “the group” to --- a group ---.   Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On line 2, applicant need to change “and” to --- or ---.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, applicant recite that “said core comprises one or more bioactive molecules and/or particles and/or cells.”  Such claim language is confusing and thus renders the scope of instant claim 12 indefinite.  Instant rejection can be overcome by changing the language to recite --- said core comprises one or more selected from bioactive molecules, particles or cells. ---.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 14 recites that “said bioactive molecules are selected from the group . . . anti-tumor compounds including alkylating agents comprising . . .; antimetabolites comprising . . . ; cytotoxic antibiotics comprising . . . ; derivatives of natural origin comprising . . .; hormones and antagonists comprising . . .; protein kinase inhibitors comprising . . .; and monoclonal antibodies comprising . . .”
The claim language of claim 14 is extremely confusing.  In present specification (pg.5, last paragraph – pg.6, first paragraph), applicant states that the bioactive molecules are selected from anti-tumor compounds (a class) which includes the seven sub-classes (as underlined above).  Then, for each sub-class, applicant gives examples of specific compounds that fall under that sub-class.  However, from the way instant claim 14 is currently written, it is difficult to determine whether those specific compounds  listed (for each of the seven sub-classes) are part of the claimed invention or not.
Instant rejection on claim 14 can be overcome if applicant amend claim 14 to recite --- said bioactive molecules are selected from the group consisting of --- and then list only the specific compounds (e.g., cyclophosphamide, ifosfamide, chlorambucil, etc.) and remove the seven sub-classes.
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 15 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "including" (which the Examiner interprets as equivalent to “such as”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, applicant recite “inorganic type” and “organic type”.  Applicant does not explain what they exactly mean by “inorganic type” or “organic type”, thus rendering the scope of claim indefinite.  Instant rejection can be overcome by changing the claim to recite --- wherein said particles are inorganic, organic or organic-inorganic hybrids. ---.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recite that “said cells are stem cells, primary or line cells, in the native or engineered state.”.  It is unclear to the Examiner what applicant means by such limitation.  Didn’t applicant meant to state --- said cells are stem cells, primary cells or cell lines, in the native or engineered state ---?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 104963025 A and its English translation).
Li teaches ([0013] and [0016]) a coaxial electrospinning process for forming silk fibroin-polycaprolactone ultrafine fiber wherein the core (inner layer) is polycaprolactone (PCL) (instant biocompatible and biodegradable polymer of claims 1, 3 and 5) and the outer layer is silk fibroin (instant fibroin outer membrane of claims 1 and 2).  Li teaches ([0006]) that silk fibroin-polycaprolactone fiber can load bioactive factors (instant bioactive molecules of claim 12) in the core of the fiber and control the diffusion of the bioactive factors through the core/shell layer materials.  Thus, Li teaches instant 1-3, 5, 11 and 12.
With respect to instant claim 4, applicant state in present specification (see pg.4, last three lines – pg.5 lines 1-5) that preferably, their biocompatible and biodegradable polymer is water-soluble and among the examples for such polymer, applicant includes polycaprolactone (PCL).  Thus, Li (which teaches silk fibroin-polycaprolactone fiber) teaches instant claim 4.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104963025 A and its English translation) in view of Gao et al (CN 103893815 A and its English translation).
As discussed above, Li teaches silk fibroin-polycaprolactone fiber.  Li does not teach instant biocompatible/biodegradable polymer, which is polyethylene oxide (PEO).  However, as evidenced by Gao et al (see [0024] of English translation), Li’s polycaprolactone and polyethylene glycol (another name for instant polyethylene oxide) are known in the art as equivalently or interchangeably used biodegradable polymer materials that are used in the core of a core/shell nanofiber.  It would have been obvious to one skilled in the art to use polyethylene glycol (instead of polycaprolactone) as the core material in Li’s fiber with a reasonable expectation of success.  Thus, Li in view of Gao renders obvious instant claim 6.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104963025 A and its English translation) in view of Tanha et al (“An experimental study on the coaxial electrospinning of silk fibroin/poly(vinyl alcohol)-salicylic acid core-shell nanofibers and process optimization using response surface methodology” Journal of Industrial Textiles, vol.45(5), pg.884-903 (published online on December 14, 2017).
Li is silent as to the diameter of its silk fibroin-polycaprolactone ultrafine fiber and the thickness of the outer layer (shell) of the fiber.  Tanha teaches (abstract) that there is a direct relation between the final nanofiber diameter and the shell solution (silk fibroin) concentration and that the increase of core solution (PVA-salicylic acid) concentration does not affect the final diameter of the electrospun fiber.  Tanha teaches (Figs.4-7) that its nanofiber diameters can range from 100 to 250 nm and the thickness of the outer membrane can range from about 10 to 80 nm (as approximately estimated by the Examiner from Fig.3).  Since Li is silent is as to the diameter of its silk fibroin-polycaprolactone ultrafine fiber and the thickness of the outer layer (shell) of the fiber, it would have been obvious to one skilled in the art to have the diameter of the fiber and the thickness of the outer layer of the fiber in the ranges known in the art (i.e., as suggested by Tanha) with a reasonable expectation of success.  Tanha’s range (100-250 nm) for the nanofiber diameter and its range (about 10-80 nm) for the thickness of the outer layer overlap with instant diameter range (50-2000 nm) of claim 7, instant diameter range (200-500 nm) of claim 8, instant thickness ranges (10-750 nm as well as 20-250 nm), and instant range of claim 10 (outer membrane (2) with a thickness of 60 nm and a diameter of 250 nm), thus rendering instant ranges of claims 6-10 prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Alternatively, under the guidelines taught by Tanha, instant ranges of claims 6-10 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Li in view of Tanha renders obvious instant claims 7-10.  
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104963025 A and its English translation) in view of Cao et al (“Drug release from core-shell PVA/silk fibroin nanoparticles fabricated by one-step electrospraying”, Scientific Reports, vol.7, pg.11913 (published online September 20, 2017).
As discussed above, Li teaches ([0006]) that its silk fibroin-polycaprolactone fiber can contain bioactive factors (instant bioactive molecules of claim 12) in the core of the fiber but without specifying details as to the bioactive factors.  Cao teaches (see abstract and pg.2, 3rd paragraph) a core-shell nanoparticles (with PVA as the core and silk fibroin as the shell) with an anti-cancer drug, doxorubicin (instant anti-tumor compound of claim 14 as well as instant small molecules of claim 16 that belong to the group of antibiotics with cytotoxic action), encapsulated in the core.  Since Li also teaches a core-shell fiber (with silk fibroin shell) and since Li teaches that its fiber can carry bioactive factors in the core, it would have been obvious to one skilled in the art to have the core of Li’s silk fibroin-polycaprolactone fiber to contain doxorubicin with a reasonable expectation of success in treating cancer.  Thus, Li in view of Cao renders obvious instant claims 13-18 (instant claims 17 and 18 do not require the nanofibers of claim 12 to comprise “particles and/or cells”.  They only require that if the nanofibers of claim 12 comprise “particles” and/or “cells”, then the particles and the cells have to be chosen from those listed in claims 17-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 27, 2022